Name: EEC Council: Decision setting up a Policy Coordination Group or Credit Insurance, Credit Guarantees and Financial Credits
 Type: Decision
 Subject Matter: insurance;  cooperation policy;  trade policy;  financing and investment;  financial institutions and credit
 Date Published: 1960-10-27

 Avis juridique important|31960D1027(01)EEC Council: Decision setting up a Policy Coordination Group or Credit Insurance, Credit Guarantees and Financial Credits Official Journal 066 , 27/10/1960 P. 1339 - 1340 Danish special edition: Series I Chapter 1959-1962 P. 0063 English special edition: Series I Chapter 1959-1962 P. 0067 Greek special edition: Chapter 11 Volume 1 P. 0021 Spanish special edition: Chapter 11 Volume 1 P. 0005 Portuguese special edition Chapter 11 Volume 1 P. 0005 Finnish special edition: Chapter 11 Volume 1 P. 0007 Swedish special edition: Chapter 11 Volume 1 P. 0007 COUNCIL DECISION setting up a Policy Co-ordination Group for Credit Insurance, Credit Guarantees and Financial Credits THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the proposal from the Commission; Whereas credit is of primary importance in international trade ; whereas credit facilities constitute one of the principal means by which developing countries may become equipped more rapidly and trade between those countries and Member States increased: Whereas measures taken by Member States in matters of export-credit insurance and export credit may form part of systems of State aid or alternatively they may be connected with such systems, which in pursuance of Article 112 of the Treaty are to be progressively harmonised before the end of the transitional period to the extent necessary to ensure that competition between undertakings of the Community is not distorted; Whereas it is therefore desirable to lay down, as regards problems relating to export-credit insurance and credit granted to developing countries, a procedure for consultation and co-operation between the Member States and the Commission, with a view to formulating common principles and to facilitating the preparation of concrete proposals or solutions; HAS ADOPTED THIS DECISION: 1. In order to promote active co-operation within the European Economic Community and to prepare common solutions for the special problems of export-credit insurance and credit policy towards developing countries and in order to facilitate the economic developing of such countries, a Policy Co-ordination Group for Credit Insurance, Credit Guarantees and Financial Credits is hereby set up. 2. It shall be the task of the Group: (a) to put forward suggestions for the harmonisation between Member States, where this is within their competence, of terms and conditions for export-credit insurance, financial credits and investment guarantees, having due regard in the case of export-credit insurance to the rules of the Berne Union and to the work carried out by bodies set up by Member States in this field; (b) to seek appropriate means to further multilateral use of the financial resources made available to developing countries; (c) to promote exchange of information and to encourage consultation on all concrete problems coming within its competence; (d) to put forward suggestions within its competence with a view to co-ordinating the positions of the Member States or their specialised bodies within international organisations. 3. The Committee shall consist of a very limited number of representatives from each Member State and from the Commission holding positions of responsibility relating specifically to the aforementioned matters. Each representative may be replaced by an alternate, whose appointment shall be subject to the same conditions. Representatives may call on experts to join in the study of particular points. Secretarial services shall be provided for the Group by the Secretariat of the Council. 4. The Group shall invite representatives of the European Investment Bank to take part in its work. 5. The Group may, as it seems necessary, invite to its meetings and hear the views of any expert or representative of any appropriate professional or trade organisation. 6. The Group shall periodically report to the competent authorities. It shall adopt its own rules of procedure. Done at Brussels, 27 September 1960. For the Council The President Dr. H.R. van HOUTEN